Affirming.
Appellee brought suit on a note for $545 which, on its face, showed that it had been executed to it by one Gross and the appellants H.T. Crawford and A.B. Combs. Crawford and Combs entered a plea of non est factum. The case was tried before a jury, which returned a verdict in favor of the appellee.
During the progress of the trial a note was presented to the appellants containing signatures, and each appellant admitted that one of the signatures was his. Appellee introduced two witnesses who qualified as handwriting experts, who expressed the opinion that the admitted signatures of appellants were written by the same persons who wrote the signatures on the note sued on. Another witness testified in rebuttal that the signatures on the note sued on and on the note which appellants admitted *Page 280 
they signed were the same, and this witness also qualified as an expert on handwriting.
Counsel for appellants relies on the old case of Hawkins v. Grimes, 52 Ky. (13 B. Mon.) 257. That opinion was written before the enactment of section 1649, Ky. Stats., which allows such testimony. Pulliam v. Sells et al., 124 Ky. 310,99 S.W. 289, 30 Ky. Law Rep. 456; Major et al. v. Garrott et al.,157 Ky. 468, 163 S.W. 463; Mattingly v. Commonwealth, 221 Ky. 360,298 S.W. 950.
No question is raised other than the competency of this evidence, and, as it was competent, appellants are without any grounds for the reversal of the judgment below.
Judgment affirmed.